Citation Nr: 1627017	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  13-00 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a cold weather injury.

2.  Entitlement to service connection for residuals of a right shoulder injury.

3.  Entitlement to service connection for residuals of a right elbow injury.

4.  Entitlement to service connection for a disability manifested by rectal bleeding.

5.  Entitlement to a compensable disability rating for scar of the right knee.

6.  Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to October 1982, September 2001 to September 2002, and from October 2004 to June 2005.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in April 2016.  A transcript of the hearing is of record.

The issues of entitlement to service connection for residuals of a right shoulder injury, residuals of a right elbow injury, a disability manifested by rectal bleeding, and an increased rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied the Veteran's service connection claim for residuals of a cold weather injury in a June 1983 rating decision and the Veteran did not appeal this decision within one year from the date of notice of the rating decision.

2.  Evidence associated with the claims file subsequent to the June 1983 rating decision is cumulative or redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for residuals of a cold weather injury.

3.  The preponderance of the evidence shows that the Veteran's scar of the right knee area is superficial and linear, less than 6 square inches (39 square centimeters), is not unstable, tender, or painful, and does not limit the function of the right knee area or result in any other disabling effects. 


CONCLUSIONS OF LAW

1.  The June 1983 rating decision that denied the Veteran's service connection claims for residuals of a cold weather injury is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  Evidence received after the November 1980 rating decision is not new and material, and therefore, the claim for entitlement to service connection for a cervical spine disorder is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for a compensable disability rating for service-connected scar of the right knee has have not been met or approximated for the entire appeals period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.11838 C.F.R. §, Diagnostic Codes 7800-7805 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding claims to reopen, VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim; however, it is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012); see also Wilson v. Mansfield, 506 F.3d 1055, 1059 (Fed. Cir. 2007) (the Federal Circuit held that the language of the statute was not "intended to require an analysis of the individual claim in each case," but only to require notice of "the information and evidence necessary to substantiate the particular type of claim being asserted.") and VAOPGCPREC 6-2014. 

For increased-compensation claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; and (3) further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

A VA letter dated in March 2010 satisfied the duty to notify provisions prior to the initial AOJ decision with respect to the Veteran's claim to reopen service connection for residuals of a cold weather injury and increased rating claim for scar of the right knee. 

Furthermore, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The claims file contains the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, VA examinations dated in March 2010 and February 2011, lay statements from the Veteran, and a transcript of the April 2016 Board hearing.

The Board acknowledges that the Veteran was not provided with a VA examination in conjunction with his claim to reopen; however, an examination is not warranted, because there is sufficient evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA is not required to provide an examination or obtain a medical opinion unless new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii).  As will be discussed in detail below, the Board finds that new and material evidence has not been received.  Accordingly, VA is not required to provide the Veteran with a VA examination in conjunction with his claim to reopen entitlement to service connection for residuals of a cold weather injury.

The VA examination reports dated in March 2010 and February 2011show that the examiners obtained an oral history of the Veteran's scar of the right knee and evaluated the Veteran.  The examiners documented in detail the claimed and observed symptoms, and the effect those symptoms have on the Veteran's daily life and employment.  It appears that VA examiners did not review the claims file as part of the examinations.  In some instances, the Court has held that a failure to review the claims file renders a VA examination inadequate for rating purposes. See, e.g., Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) ("The [VA] examiner should have the Veteran's full claims file available for review."), but see Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (review of the claims file is not required where it would not change the objective and dispositive findings made during a medical examination).  See also 38 C.F.R. §§ 4.1, 4.2 (2015).  However, the Court held in Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008), that when VA undertakes to provide a medical examination or obtain a medical opinion, the relevant inquiry is whether "the examiner providing the report or opinion is fully cognizant of the claimant's past medical history."  In this case, the March 2010 and February 2011 VA examiners obtained a history of the Veteran's scar of the right knee and evaluated his current symptoms.  The Board finds that the examiners were apprised of the relevant medical history of the Veteran as it pertains to the right knee scar.  Accordingly, the VA examinations are adequate for rating purposes.  

In conclusion, the record presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 




II.  Criteria and Analysis of Claim to Reopen

The Veteran originally filed a service connection claim for residuals of a cold weather injury in October 1982.  A rating decision dated in June 1983 denied service connection for residuals of a cold weather injury on the basis that there were no objective findings of residuals of a cold weather injury in the VA examination.  The relevant evidence of record at the time of the June 1983 rating decision consisted of service treatment records, VA treatment records, a VA examination dated in April 1983, and lay statements from the Veteran.  The Veteran did not submit a notice of disagreement with respect to the denial of service connection for residuals of a cold weather injury within one year of the June 1983 rating decision.  Therefore, such rating decision is final based on the evidence then of record.  

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2014).  "New" evidence means existing evidence not previously submitted to the VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The RO received the Veteran's service connection claim for frostbite of the toes in January 2010.   The RO construed it as a claim to reopen entitlement to service connection for residuals of a cold weather injury.  The relevant evidence of record received since the June 1983 rating decision includes VA treatment records, private treatment records, lay statements from the Veteran, and an April 2016 Board hearing transcript.  

The Veteran's service personnel records were associated with the claims file in November 2010 after the original rating decision denying the Veteran's service connection claim for residuals of a cold weather injury.  Under VA regulations, if VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that existed and had not been associated with the claims folder when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c) (2015).  The service personnel records associated with the claims file do not provide any information with respect to the Veteran's residuals of a cold weather injury.  Accordingly, the Board concludes that the service personnel records are not relevant to the Veteran's service connection claim for residuals of a cold weather injury.  Thus, the Board requires the submission of new and material evidence to consider the Veteran's service connection claim for residuals of a cold weather injury.

The evidence received since the June 1983 rating decision is not material, as it does not relate to an unestablished fact.  The recently submitted evidence does not show that the Veteran has a current diagnosis of a disability related to exposure to cold weather during service to include a current diagnosis of a right fifth toe disability.  Accordingly, having determined that new and material evidence have not been submitted, the Veteran's request to reopen the claim of entitlement to service connection for residuals of a cold weather injury to include frostbite of the toe is not warranted. 




III.  Criteria and Analysis for Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2015).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where, as in the instant case, the appeals arise from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Id. 

The Veteran's right knee scar is currently rated as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).  Under this diagnostic code, one or two scars that are unstable or painful warrant a 10 percent rating.  A 20 percent disability rating is warranted for three or four scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).

The Board observes that a VA examination dated in March 2010 shows that the Veteran had a linear scar located at the right inferior medial knee region.  The entire scar measured 0.8 cm by 0.1 cm.  The scar was not painful on examination.  There was no evidence of inflammation, edema, keloid formation, skin breakdown, or underlying tissue damage.  The scar was not disfiguring.  The scar did not limit the Veteran's motion or result in limitation of function of the knee.  The February 2011 VA examination reveals that the Veteran had a superficial, linear scar located over the right knee measuring 0.4 cm by 0.5 cm.  The scar was not painful on examination.  There was no evidence of edema, inflammation, skin breakdown, or underlying tissue damage related to the scar.  The scar was not disfiguring.  The examination revealed that the scar did not limit the Veteran's motion or function of the right knee.  The examiner determined that the Veteran's scar of the right knee is asymptomatic based on history provided by the Veteran and physical examination.  

A review of the lay statements provided by the Veteran does not show that he contends that the scar is painful.  In this regard, the Veteran reported to the March 2010 VA examiner that the scar of the right was caused by a laceration in 1980 as a result of being hit by a missile during an exercise at a military base in Germany.  The injury caused some nerve damage.  His current symptoms include pain and problems with movement of the right knee.  The Veteran informed the examiner that the scar limited the claimant due to nerve damages and increased pain in running.  The Veteran reported in the February 2011 VA examination that the right knee scar occurred as a result of a missile striking the right knee during a filed activity in West Germany.  He informed the examiner that the scar was not painful and he did not experience skin breakdown.  The Veteran explained that there was impact and damage to the right knee causing his right knee to occasionally give out, continuous stiffness, and pain during any long period of walking or running.  The Veteran's representative stated during the Board hearing the Veteran informed him that his scar was painful at times.  However, during the Veteran's testimony, he clarified that the scar itself is not painful, but his right knee is painful due to patellofemoral pain syndrome related to the same incident in service that caused the scar.  See Hearing Transcript at 6.  Thus, the preponderance of the evidence shows that the Veteran's right knee scar is not unstable or painful.   

With respect to whether the scar warrants a compensable disability rating under an alternative diagnostic code, a 10 percent rating is warranted for scars, other than head, face, or neck, that are deep and nonlinear, when the area or areas encompass at least 6 square inches (39 square centimeters), but less than 12 square inches (77 square centimeters) under Diagnostic Code 7801.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2015).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Note (1) (2015).  Diagnostic Code 7802 provides that scars, other than the head, face or neck, that are superficial and nonlinear are assigned a 10 percent rating when the area is 144 square inches (929 square centimeters) or greater. 38 C.F.R. § 4.118, Diagnostic Code 7802 (2015).  Diagnostic Code 7805 provides that any disabling effect(s) that are not considered in a rating provided under diagnostic codes 7800-04 should be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2015).  The preponderance of the evidence shows that the Veteran's right knee scar is superficial and linear.  The scar is less than 6 square inches (39 square centimeters).  Furthermore, the scar did not have any disabling effects.  See VA examinations dated in March 2010 and February 2011.  Based on the foregoing, the Board concludes that the Veteran is not entitled to a higher disability rating under Diagnostic Codes 7800-03 and 7805.

The Board has considered whether staged ratings are appropriate in this case.  The evidence of record shows the right knee scar has not fluctuated materially during the course of this appeal.  As such, a staged rating is not warranted. 

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for service-connected right knee scar is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's scar with the established criteria found in the rating schedule for scars show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The evidence does not indicate that the scar of the right knee has caused marked interference with employment that is not already contemplated in the rating criteria, necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted. 

In conclusion, the benefit of the doubt is to be resolved in the Veteran's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, the Board finds that the preponderance of the evidence is against the claim and an assignment of a compensable disability rating for service-connected right knee scar is not warranted. 



ORDER

New and material evidence having not been received, the claim to reopen the issue of entitlement to service connection for residuals of a cold weather injury is denied.

Entitlement to a compensable disability rating for scar of the right knee is denied.


REMAND

The Veteran contends that he has a current disability of the right shoulder and right elbow related to an injury during active military service between September 2001 and September 2002.  A March 2002 service treatment record reveals that the Veteran reported right shoulder pain for one week.  He was diagnosed with right bicipital tendonitis.  The Veteran testified at the April 2016 Board hearing that he has current symptoms of a shoulder and elbow disability that is currently being treated by a private chiropractor and the onset of such symptoms was while he was on active duty service in 2002.  In light of the foregoing, the Veteran should be provided with a VA examination and medical opinion with respect to the Veteran's service connection claims for a right shoulder and right elbow disorder.

Concerning the Veteran's service connection claim for a disability manifested by rectal bleeding, the Veteran contends that he noticed blood in his stool and sought treatment for it during active military service between October 2004 and June 2005.  He noted that the physician said it was probably just hemorrhoids acting up due to the food.  He testified at the April 2016 Board hearing that he experienced hemorrhoids ever since he was first diagnosed with it during active military service.  See Hearing Transcript at 11.  The Veteran's service treatment records shows that in May 2005 the Veteran complained of rectal bleeding.  He underwent a colonoscopy and he was diagnosed with small hemorrhoid.  Accordingly, the Veteran should be provided with a VA examination and medical opinion to determine if the Veteran's hemorrhoids are related to active military service.

Regarding his increased-rating claim for bilateral hearing loss, the Veteran testified during his April 2016 Board hearing that his hearing loss has become worse since it was examined for compensation purposes in February 2011.  When the Veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992), see also Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Furthermore, according to VAOPGCPREC 11-95 (1995), a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  Thus, a new VA examination is necessary to evaluate the current severity of the Veteran's service-connected bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and elicit from him the appropriate information and the consent to obtain any outstanding VA and/or private treatment records with respect to his service connection claims on appeal.   The RO should specifically ask the Veteran to provide them with the necessary information and consent to obtain the treatment records from his private chiropractor relating to the service connection claims for a right elbow and right shoulder disorder.  After securing the appropriate consent from the Veteran, VA should attempt to obtain any such treatment records that have not previously been associated with the Veteran's VA claims folder.

Document all efforts to obtain additionally-identified records, also appropriately notify the Veteran if unable to obtain them. 

2. After directive 1 has been accomplished and any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination regarding the Veteran's service connection claims for a right elbow and right shoulder disorder.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any right elbow and/or shoulder disorder found on examination or in the medical record at least as likely as not (i.e., a fifty percent or greater probability) had its onset in service between September 2001 and September 2002 or is at least in part related to the Veteran's active military service to include the right shoulder disorder (bicipital tendonitis) diagnosed in March 2002 during active military service.

The examiner should provide an explanation for all conclusions reached.  As part of his or her opinion, the examiner is asked to address the Veteran's lay statements to include any statements of recurrent or continuous symptoms of a right elbow and/or right shoulder disorder since active military service. 

3. After directive 1 has been accomplished and any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination regarding the Veteran's service connection claim for a disability manifested by rectal bleeding.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any disability manifested by rectal bleeding or hemorrhoids found on examination or in the record at least as likely as not (i.e., a fifty percent or greater probability) had its onset in service between October 2004 and June 2005 or is at least in part related to the Veteran's active military service to include the diagnosis of small hemorrhoid in May 2005.

The examiner should provide an explanation for all conclusions reached.  As part of his or her opinion, the examiner is asked to address the Veteran's lay statements of recurrent hemorrhoids from active military service to the present. 

4. After directive 1 has been accomplished and any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA audiological examination to evaluate the current severity of his service-connected bilateral hearing loss.  All indicated tests and studies should be performed, including an audiogram and Maryland CNC speech discrimination, and the examiner must provide explanation for all opinions expressed.  To this end, the examiner must discuss how the Veteran's hearing loss affects his employment and activities of daily living. 

5. Upon completion of the foregoing, readjudicate the Veteran's claims on appeal based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


